ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20—3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of JACQUE*220LINE ROCHELLE HARRIS, formerly of ORANGE, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since May 3, 2013, by Order of the Court filed pursuant to Rule 1:20—17(e)(i) on April 3, 2013, and good cause appearing;
It is ORDERED that JACQUELINE ROCHELLE HARRIS is temporarily suspended from the practice of law, effective immediately, and pending her compliance with the Order filed April 3, 2013, and until the further Order of this Court; and it is further
ORDERED that JACQUELINE ROCHELLE HARRIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JACQUELINE ROCHELLE HARRIS pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JACQUELINE ROCHELLE HARRIS continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.